 



SALE & PURCHASE AGREEMENT FOR THE ACQUISITION

 

Of

 

70% OF THE SHARES AND ASSETS OF Tengxian Fuyi Renewable Resources Recycle
Co.,Ltd.

 

THIS AGREEMENT is between

 

Party A: YINFU GOLD CORPORATION

a company incorporated under the laws of the State of Wyoming, USA,
with its address at 2611, 26th floor., Langham Place Office Tower, Hong Kong
(“YINFU” or the “Company”),

 

And

 

Party B: Tengxian Fuyi Renewable Resources Recycle Co., Ltd.
No.22 Nan’er Street, Tengzhou Town, Teng County, Guangxi, China.
(“FUYI”)

 

WHEREAS:

 

(1) Party A has agreed to issue 80 million shares of YINFU to Party B to acquire
70% of the shares and assets of Party B and; including 70% of the Issued and
Outstanding shares of Party B, together with 70% of the assets of Party B (the
Business Assets”) on the terms and subject to the conditions set forth herein
and;

 

(2) Party B owns one mining claims, the Dayu Gold Mine, Zhaoping County, Hezhou,
located in the Province of Guangxi, China..

 

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants, agreements, representations and warranties contained herein, the
receipt and sufficiency of which is hereby acknowledged, the parties hereto
agree as follows:

 

ARTICLE I
SALE AND PURCHASE OF SHARES

 

1.1    On the basis of the representations herein contained and on the terms and
subject to the conditions set forth herein, Party B hereby agrees to sell,
assign, transfer convey and deliver YINFU, 100% of their shares and the assets
in together with all of its rights, titles and interests in the business assets
and all attendant or related assets, including, but not limited to: proprietary
intellectual property, maps, documents, deeds, files, titles, patents, know-how
and good-will, together with any other item, assets, products, files, records,
documents, signatures, interests or rights pertaining to or relating to the
Business Assets in keeping with the intentions and the spirit of this Agreement.

 

1.2    It is understood by the Parties that the 80 Million shares of YINFU so
issued as payment for the business assets will be restricted shares as required
by Rule 144 of the United States Securities Act (the “Act” and shall display a
restrictive legend as required by the United States Securities and Exchange Act,

 

ARTICLE II
REPRESENTATIONS AND WARRANTIES OF YINFU

 

2.1    Authorization. YINFU, represented by Tsap Wai Ping, the President, Chief
Executive Officer and Chairman of YINFU has full power, legal capacity and
authority to enter into this Agreement and to consummate the transaction herein
contemplated, and to perform all obligations hereunder. This Agreement
constitutes the legal, valid and binding obligation of YINFU, and this Agreement
is enforceable with respect to Party B in accordance with its terms. Neither the
execution and delivery of this Agreement, nor the compliance with any of the
provisions hereof, will (a) conflict with or result in a breach of, violation of
or default under any of the terms, conditions or provisions of any note, bond,
mortgage, indenture, license, lease, credit agreement or other agreement,
document, instrument or obligation to which YINFU is a party or by which YINFU
or any of its assets or properties may be bound or (b) violate any judgment,
order, injunction, decree, statute, rule or regulation applicable to YINFU or
the assets or properties of YINFU.

 

 

 

  

2.2    Legality of Shares. To the best of YINFU’s knowledge, the Common Shares,
when delivered as provided in this Agreement, will be validly issued, fully paid
and nonassessable. The Common Shares, upon sale, assignment, transfer and
conveyance thereof, will not be subject to the preemptive right of any
shareholder or any other person. Upon delivery of and payment for the Common
Shares as set forth in this Agreement, Party B will receive title to the Common
Shares thereto, free and clear of all liens, encumbrances, charges and claims
whatsoever.

 

2.3     Compliance with Securities Laws.

 

(a)           No formal or informal investigation or examination by the
Securities and Exchange Commission (the “Commission”) or by the securities
administrator of any state is pending or threatened against YINFU.

 

(b)           Neither YINFU, nor any of its directors or officers, have been
convicted of any felony or misdemeanor in connection with the sale or purchase
of any security or involving the making of any false filing with the Commission.

 

(c)           YINFU is not subject to any order, judgment or decree of any court
of competent jurisdiction temporarily, preliminarily or permanently restraining
or enjoining such person from engaging in or continuing any conduct or practice
in connection with the sale or purchase of any security or involving the making
of any false filing with the Commission.

 

2.4      No undisclosed Issues or Liabilities. YINFU warrants that to the best
of its knowledge there are no, issues that might tend to cause damage to YINFU
or its shareholders, or state or federal regulatory problems of any description.

 

ARTICLE III
REPRESENTATIONS AND WARRANTIES OF PARTY B

 

3.1          Authorization. Party B has full power, legal capacity and authority
to enter into this Agreement, to execute all attendant documents and instruments
necessary to consummate the transaction herein contemplated, to purchase and
acquire the Common Shares from YINFU and to perform all obligations hereunder.
This Agreement constitutes the legal, valid and binding obligation of TVL and
this Agreement is enforceable with respect to TVL, in accordance with its terms.

 

3.2          Information Regarding this Agreement and the Company. TVL has
obtained such information regarding the financial position and prospects of
YINFU, as TVL considers necessary or appropriate for the purpose of purchasing
and acquiring the Common Shares from TVL pursuant to this Agreement.

 

3.3          Compliance with Securities Laws.

 

(a)           No formal or informal investigation or examination by the
Commission or by the securities administrator or legal authority of any state or
jurisdiction within or outside of the United States, Canada, China or the
British Virgin Islands, is pending or threatened against Party B or the assets.

 

(b)           Neither Party B nor its officers or owners have not been convicted
of any felony or misdemeanor in connection with the sale or purchase of any
security or involving the making of any false filing with in any jurisdiction.

 

2

 

 

(c)        Party B is not subject to any order, judgment or decree of any court
of competent jurisdiction temporarily, preliminarily or permanently restraining
or enjoining them from engaging in or continuing any conduct or practice in
connection with the sale or purchase of any security or involving the making of
any false filing with in any jurisdiction.

 

3.4       Disclosure of Transference of Control

 

(a)           Party B understands and accepts that certain legal and regulatory
filings and disclosures will be required in order to properly and legally
execute the transfer of control of the shares and assets. Such filings and
disclosures include, but are not limited to the filing of a Schedule 14C
Information Statement pursuant to Section 14(c) of the Securities Exchange Act
of 1934 or a Form 8-K with the United States Securities and Exchange Commission,

 

(b)           Party B will assist fully in the preparation and filing of all
such required filings in order to fully insure that all required filings are
executed and filed properly and in a timely manner.

 

(c)           Party B will provide a detailed list of TVL individuals or
entities (the “New Shareholders”) designated to receive Common Shares of YINFU
pursuant to issuance of the 80 Million Common Shares specified in this
Agreement.

 

(d)           The above noted detailed list of Party B New Shareholders shall
include the full legal name of the individual or entity receiving YINFU Common
Shares, the full address and citizenship or corporate jurisdiction of each New
Shareholder (Attached hereto as Appendix C).

 

3.5          Party B warrants that they shall deliver to YINFU all of rights,
titles and interests in 70% of the shares of Party B, the company and the assets
and all attendant or related assets, including, but not limited to: proprietary
intellectual property, maps, documents, deeds, files, titles, patents, know-how
and good-will, together with any other item, assets, products, files, records,
documents, signatures, interests or rights pertaining to or relating to the
Assets in keeping with the intentions and the spirit of this Agreement.

 

3.6          TVL warrants that all translations in English of all documents, as
required by the US Securities Act shall be accurate legal translations and that
any discrepancy between the original documentation and the English translation,
the English translation shall take precedence.

 

3.7          Party B warrants and confirms that immediately upon closing it
will, undertake a full and up-to-date audit of the financial position of Party
B, which audit will be conducted by an auditor qualified by the Public Company
Accountability Oversight Board (P.C.A.O.B.)

 

ARTICLE IV
MISCELLANEOUS PROVISIONS

 

4.1          Parties in Interest. This Agreement shall be binding upon and inure
to the benefit of the Parties hereto, and the heirs and personal representatives
of each of them, but shall not confer, expressly or by implication, any rights
or remedies upon any other party.

 

4.2          Confidentiality. The Parties agree that the terms and conditions of
this agreement shall be kept strictly confidential and shall not reveal or
divulge to any third party or entities other than for regulatory filings or tax
purposes and/or pursuant to a court order. The parties further agree that any
dissemination of this agreement shall not be made without prior written consent
of the other party.

 

4.3          Governing Law. This Agreement is made and shall be governed in all
respects, including validity, interpretation and effect, by the laws of the
State of Wyoming.

 

4.4          Shares to Be Held In Escrow. The Parties agree that all shares
issued, pursuant to the terms and conditions of this agreement, shall be issued
as soon as practicable following the signing of this agreement, but all shares
so issued SHALL BE HELD IN ESCROW and shall be deemed to be in the full control
of the issuing party until the Closing.

 

3

 

 

4.5       Notices. All notices, requests or demands and other communications
hereunder must be in writing and shall be deemed to have been duly made if
personally delivered or mailed, postage prepaid, to the parties as follows:

 

  (a) If to YINFU, to: Yinfu Gold Corporation       c/o Tsap Wai Ping      
2611, 26th floor, Langham Place Office Tower,       Mongkok, Hong Kong.        
    (b) If to FUYI, to: Tengxian Fuyi Renewable Resources Recycle Co., Ltd.    
  No.22 Nan’er Street, Tengzhou Town,       Teng County, Guangxi, China.  

 

Either party hereto may change his address by written notice to the other party
given in accordance with this Section 6.5.

 

4.6          Entire Agreement. This Agreement contains the entire agreement
between the Parties and supersedes all prior agreements, understandings and
writings between the Parties with respect to the subject matter hereof. Each
party hereto acknowledges that no representations, inducements, promises or
agreements, verbal or otherwise, have been made by either party, or anyone
acting with authority on behalf of either party, which are not embodied herein,
and that no other agreement, statement or promise may be relied upon or shall be
valid or binding. Neither this Agreement nor any term hereof may be changed,
waived, discharged or terminated verbally. This Agreement may be amended or any
term hereof may be changed, waived, discharged or terminated by an agreement in
writing signed by each of the parties hereto.

 

4.7          Captions and Headings. The article and section headings throughout
this Agreement are for convenience and reference only, and shall in no way be
deemed to define, limit or add to the meaning of any provision of this
Agreement.

 

4.8          Attorneys’ Fees. In the event of any litigation between the parties
hereto, the non-prevailing party shall pay the reasonable expenses, including
the attorneys’ fees, of the prevailing party in connection therewith.

 

IN WITNESS WHEREOF, the parties hereto have duly executed and delivered this
Agreement as of the day and year first above written.

 

ON BEHALF OF YINFU GOLD CORPORATION:               Designated Signing Authority
    Tsp Wai Ping     President, CEO, Chairman     Yinfu Gold Corporation.

 

ON BEHALF OF TengxianFuyi Renewable Resources Recycle Co., Ltd.

 

    Designated Signing Authority

 

  Signature of Witness:       Name:       Address:            

   

4

 



 

APPENDIX A

 

List of Assets

  ON BEHALF OF FUYI           Designated Signing Authority   Sole Director

 

APPENDIX B

 

Form of Board Resolution issuing 80 Million Common Shares of Yinfu Gold Corp to
Tengxian Fuyi Renewable Resources Recycle Co., Ltd.

 

Shareholders

 

List of New Shareholders of Yinfu Gold Corp. to be transferred to:

 

5

 

 

APPENDIX C

 

List of New Shareholders of Yinfu Gold Corp.
Provided by Tengxian Fuyi Renewable Resources Recycle Co., Ltd.

 



6

 

